MEMORANDUM **
Lauwrens Walojo and his wife, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence. Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.2007). We grant the petition for review and we remand.
Because there is no evidence that the BIA reviewed the petitioners’ asylum and withholding claim, as requested by petitioners in their brief to the BIA, pursuant to the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004), we remand to the agency to determine Sael’s application in this case. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (holding that when an agency has not reached an issue, the proper course is to remand to the agency in the first instance to address). We also remand for consideration of pattern and practice persecution against ethnic Chinese Christians in Indonesia pursuant to Lolong v. Gonzales, 484 F.3d 1173 (9th Cir.2007).
Accordingly, we grant the petition for review regarding petitioners’ claims for asylum, withholding of removal and CAT relief, and remand. See Ventura, 537 U.S. at 16-18, 123 S.Ct. 353.
*531PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.